DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9, in the reply filed on 5/14/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “ultra-high oleic oils” in Claim 1, line 1 is vague and indefinite as it is unclear whether the “oils” means there must be at least two or more sources of oils like soybean oil and sunflower oil or does it mean there are at least two different types of triglycerides, oils.  For example does the language mean there could be two or more combinations of triglycerides like one triglycerides having 2 oleic acid chains while another has 1 or 3 oleic acid chains.
Claim 1 recites the limitation "the total fatty acids" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The phrase "ultra-high oleic oils, with an oleic acid content from 85 to 97% by weight of the total fatty acids in the creamer composition" in Claim 1, lines 1-2 is vague and indefinite as it is unclear whether all of the oleic acid fatty acids comes from the ultra-high oleic oils or can it come from other oils.  For example, can the creamer also include low-oleic or medium oleic oils that contribute to the overall oleic acid content.  Furthermore, could the composition have a 90% oleic acid content in the ultra-high oleic oils but have an overall composition of 1% oleic acid content because the actual amount of ultra-high oleic oils is very low and a very large amount of stearic acid from a different oil source is present.
Claim 2 recites the limitation "the oil soluble antioxidant" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 refers to antioxidants.
The phrase “50 mg/kg” in Claim 4, line 2 is vague and indefinite as it is unclear whether the “kg” is referring to oil or creamer.
Claim 5 recites the limitation "wherein the ultra-high oleic oil" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  The claims previous refer to “oils” and not “oil”.
Claim 7 recites the limitation "the amount of oil" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  
The phrase "the amount of oil … is between 2 and 55%" in Claim 7, lines 1-2 is vague and indefinite as it is unclear whether this is referring only to ultra-high oleic oil or does it provide for other sources of non ultra-high oleic oil.
Clarification and/or correction required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-3 and 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Napolitano et al. (US 2014/0037825).  See Hunt (US 5,616,735) as evidence.
Regarding Claim 1, Napolitano (‘825) teaches a creamer composition comprising ultra-high oleic oils, with an oleic acid content from 85 to 97% by weight of the total fatty acids in the creamer composition (See Abs. and paras. 6-7 where the soybean oil has between 50% and 95% oleic acid or between 65% and 85%.) and oil soluble antioxidants (See Abs. and paras. 6-7 where the soybean oil as taught by Napolitano (‘825) is very well known to contain oil soluble antioxidants as tocopherols, oil soluble antioxidants, naturally occur.  See col. 1, ll. 29-43 of Hunt (‘735) which discusses tocopherols as naturally occurring in soybean oil.  During the refining process of soybean oil and other oils in the distillate that comes off the deodorizer contains tocopherols as a byproduct that are later processed to produce Vitamin E.  Another portion of the tocopherols remains in the refined oil due to higher boiling points, vacuum conditions and other distillation factors.).
Regarding Claim 2, Napolitano (‘825) teaches wherein the ultra-high oleic oils comprises linoleic acid in concentrations from 2 to 5% (See para. 7, no more than 10%.) and alpha-linolenic acid at concentrations not exceeding 1% of the total fatty acids (See para. 7, no more than 5%.).
Regarding Claim 3, Napolitano (‘825) teaches wherein the oil soluble antioxidant comprises tocopherols (See Abs. and paras. 6-7 where the soybean oil as taught by Napolitano (‘825) is very well known to contain oil soluble antioxidants as tocopherols, oil soluble antioxidants, naturally occur.  See col. 1, ll. 29-43 of Hunt (US 5,616,735) which discusses tocopherols as naturally occurring in soybean oil.  During the refining process of soybean oil and other oils the distillate that comes off the deodorizer contains tocopherols as a byproduct that are later processed to produce Vitamin E.  Another portion of the tocopherols remains in the refined oil due to higher boiling points, vacuum conditions and other distillation factors.).
Regarding Claim 6, Napolitano (‘825) teaches wherein the oil soluble antioxidant are tocopherols which are extracted from soybeans (See Abs. and paras. 6-7 where the soybean oil as taught by Napolitano (‘825) is very well known to contain oil soluble antioxidants as tocopherols, oil soluble antioxidants, naturally occur.  See col. 1, ll. 29-43 of Hunt (US 5,616,735) which discusses tocopherols as naturally occurring in soybean oil.  At a soybean solvent extraction plant hexane is very well known to be the solvent that extracts vegetable oil that includes tocopherols.  During the refining process of soybean oil and other oils the distillate that comes off the deodorizer contains tocopherols as a byproduct that are later processed to produce Vitamin E.  Another portion of the tocopherols remains in the refined oil due to higher boiling points, vacuum conditions and other distillation factors.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Napolitano et al. (US 2014/0037825) with evidence by of Hunt (US 5,616,735).
Regarding Claim 1, Napolitano (‘825) teaches a creamer composition comprising ultra-high oleic oils, with an oleic acid content from 85 to 97% by weight of the total fatty acids in the creamer composition (See Abs. and paras. 6-7 where the soybean oil has between 50% and 95% oleic acid or between 65% and 85%.)  and oil soluble antioxidants (See Abs. and paras. 6-7 where the soybean oil as taught by Napolitano (‘825) is very well known to contain oil soluble antioxidants as tocopherols, oil soluble antioxidants, naturally occur.  See col. 1, ll. 29-43 of Hunt (‘735) which discusses tocopherols as naturally occurring in soybean oil.  During the refining process of soybean oil and other oils the distillate that comes off the deodorizer contains tocopherols as a byproduct that are later processed to produce Vitamin E.  Another portion of the tocopherols remains in the refined oil due to higher boiling points, vacuum conditions and other distillation factors.), however, fails to expressly disclose the entire range of the oleic acid range.
As discussed above, Napolitano (‘825) teaches two different embodiments having oleic acid values that fall within the claimed range (See para. 7.).  It would have been obvious to person having ordinary skill in the art at the time of filing that oleic acid is the most stable of the 18-carbon chain fatty acids that are not saturated as it only has one carbon-carbon double bond while at the same time having similar performance properties as stearic acid, a saturated fat, and trans fats while being healthier as it is not saturated.  It further has marketing benefits as not being classified as a saturated fat or a trans-fat.  High oleic acid oils have similar performance properties as saturated fat while being monounsaturated.  It thus would have been obvious to select an oil having an oleic acid composition as claimed to provide a healthy monounsaturated oil sourced product having a uniform stable performance.  Making a selection of degree of oleic acid content would have been within the skill set of a person having ordinary skill in the art.
Regarding Claim 2, Napolitano (‘825) teaches wherein the ultra-high oleic oils comprises linoleic acid in concentrations from 2 to 5% (See para. 7, no more than 10%.) and alpha-linolenic acid at concentrations not exceeding 1% of the total fatty acids (See para. 7, no more than 5%.).
Regarding Claim 3, Napolitano (‘825) teaches wherein the oil soluble antioxidant comprises tocopherols (See Abs. and paras. 6-7 where the soybean oil as taught by Napolitano (‘825) is very well known to contain oil soluble antioxidants as tocopherols, oil soluble antioxidants, naturally occur.  See col. 1, ll. 29-43 of Hunt (US 5,616,735) which discusses tocopherols as naturally occurring in soybean oil.  During the refining process of soybean oil and other oils the distillate that comes off the deodorizer contains tocopherols as a byproduct that are later processed into Vitamin E.  Another portion of the tocopherols remains in the refined oil due to higher boiling points, vacuum conditions and other distillation factors.).
Regarding Claim 4, Napolitano (‘825) teaches the composition as discussed above, however, fails to expressly disclose wherein the tocopherols are at least 50 mg/kg.
The claims do not specify whether the concentration of tocopherols is based on the weight of the oil or the overall composition.  
The lower limit of the claimed tocopherol composition is very low and there is no upper end and would include nearly every conceivable concentration.
If the concentration is based on the overall composition it then would have been obvious the concentration will increase or decrease based on how much of other ingredients are introduced.  It would have been obvious to a person having ordinary skill in the art at the time of filing that the natural amount of tocopherols found in the oil would encompass the very broad amount.  Alternatively, it would have been obvious to a person having ordinary skill in the art to adjust the amount of tocopherols to provide an effective amount of protection in the composition.
Regarding Claim 6, Napolitano (‘825) teaches wherein the oil soluble antioxidant is selected from the group consisting of tocopherols which are extracted from soybeans (See Abs. and paras. 6-7 where the soybean oil as taught by Napolitano (‘825) is very well known to contain oil soluble antioxidants including tocopherols, oil soluble antioxidants, naturally occur.  See col. 1, ll. 29-43 of Hunt (US 5,616,735) which discusses tocopherols as naturally occurring in soybean oil.  At a soybean solvent extraction plant hexane is very well known to be the solvent that extracts vegetable oil that includes tocopherols.  During the refining process of soybean oil and other oils, the distillate that comes off the deodorizer contains tocopherols as a byproduct that are later processed into Vitamin E.  Another portion of the tocopherols remains in the refined oil due to higher boiling points, vacuum conditions and other distillation factors.).
Regarding Claim 7, Napolitano (‘825) teaches wherein the amount of oil in the creamer composition is between 2 and 55% by weight of the creamer composition (See para. 7, 2-25%.).
Regarding Claim 8, Napolitano (‘825) teaches a protein at a concentration between 0.1% and 5% by weight of the creamer composition (See para. 9, 0.1-5%.).
Regarding Claim 9, Napolitano (‘825) teaches emulsifiers ranging from about 0.2 to about 2% by weight of the creamer composition (See para. 10, 0.01-5%.).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Napolitano et al. (US 2014/0037825) with evidence by of Hunt (US 5,616,735) in view of Hitz et al. (WO 2006/002052).
Napolitano (‘825) teaches the composition as discussed above, however, fails to expressly disclose wherein the ultra-high oleic oil is selected from the group consisting of high oleic sunflower, high oleic algal oils and combinations thereof.
Oleic acid is very well known to be one of the fatty acid chains in vegetable and algal oils.  Hitz (‘052) teaches high oleic oils being sourced from soybean oil, like that taught by Napolitano (‘825), as well as being sourced from sunflower seeds (See p. 4, ll. 15-27.).  It would have been obvious to a person having ordinary skill in the art the time of filing to substitute one source of high oleic oils as taught by Napolitano (‘825) by high oleic oils as taught by Hitz (‘052) based on product availability, price and consumer preference.  The performance of oils with very high levels of oleic acid as claimed and taught by Napolitano (‘825) and Hitz (‘052) would obviously be very similar since oleic acid is the same no matter the source.  The availability of high oleic acid oils may have been limited at the time of filing as 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385.  The examiner can normally be reached on M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793
May 14, 2021